                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


GILSON PINO,
          Plaintiff,

       vs.                                                    CIV NO. 19-00435-KK

ANDREW SAUL,
Commissioner of Social Security,
            Defendant.

                                   ORDER FOR EXTENSION

       Upon consideration of Defendant’s Unopposed Motion for an Extension of Time

(Doc. 23) to file a response to Plaintiff’s Motion to Reverse and Remand to Agency for

Rehearing with Supporting Memorandum (Doc. 22), the Court having reviewed the motion and

being otherwise fully advised, FINDS that the motion is well taken and is GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until February 3, 2020, to file

a response, and Plaintiff shall have until February 17, 2020, to file a reply.



                                               ___________________________________
                                               KIRTAN KHALSA
                                               United States Magistrate Judge

SUBMITTED AND APPROVED BY:
Electronically submitted 12/26/2019
MELISSA SCHUENEMANN
Special Assistant United States Attorney

Electronically approved 12/20/2019
LAURA JOELLEN JOHNSON
Attorney for Plaintiff
